Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the claims of Group I (claims 1-5) in the reply filed on June 28, 2021 is acknowledged.  The traversal is on the grounds that the applicant disagrees that each group does not include the same “special technical feature” that makes a contribution over the prior art. For example, applicant states that independent claims 1, 6, and 12 all include hardware and/or instructions for more evenly heating a heating blanket of a printing device.  Further, the applicant states that a search and examination of the entire application can be made without serious burden to the Examiner.  Lastly, the applicant states that a restriction requirement and election of species are optional. MPEP 806. These reasons are found persuasive and claims 1-15 will be examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description:

Figure 6:		610; 614

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

of the inclusion of legal phraseology, i.e., “comprises” at line 2 and “comprising” at line 6.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph [0015], line 3, change “the second end” to --- a second end ---.
In paragraph [0015], line 9, change “other example” to --- another example ---.
In paragraph [0015], line 10, change “a first end 108 and a second end” to --- the first end 108 and the second end ---.
In paragraph [0018], line 6, change “second 104” to --- second heat generating segment 104 ---.
In paragraph [0018], line 7, change “third 106 heat generating segment” to -- third heat generating segment 106 --.
In paragraph [0018], lines 8-9, change “first 102 and third 106 heat generating segment” to --- first heat generating segment 102 and the second heat generating segment 104 ---.
In paragraph [0018], line 17, after “segment” insert --- 104 ---.
In paragraph [0019], lines 1 and 4, change “second segment” to --- second heat generating segment ---.

In paragraph [0019], lines 2 and 9, change “third segment” to --- third heat generating segment ---.
In paragraph [0019], line 3, change “first and second segments” to --- first and second heat generating segments ---.
In paragraph [0019], lines 5-6 and 8, after “heat source” insert --- 100 ---.
In paragraph [0019], lines 7 and 8, after “ends” insert --- 08 and 110 ---.
In paragraph [0020], line 8, after “heat source’ insert --- 100 ---.
In paragraph [0021], line 1, before “segments” insert --- heat generating ---.
In paragraph [0023], line 9, before “segments” insert --- end ---.
In paragraph [0023], line 9, change “intermediate segments” to --- intermediate coiled segments ---.
In paragraph [0024], line 6, change “at the blanket” to --- at the printing blanket ---.
In paragraph [0024], lines 9 and 10, change “heating element 100” to --- heat source 100 ---.
In paragraph [0024], lines 10 and 11, after “heater” insert --- 200 ---.

In paragraph [0025], line 1, change “printing location” to --- printing blanket location ---.
In paragraph [0025], lines 5 and 9, change “location 102” to --- printing blanket location 102 ---.
In paragraph [0031], line 8, change each occurrence of “storage unit 504” to --- data storage unit 504 ---.
In paragraph [0034], lines 7 and 8, change “computer 500” to --- computing system 500 ---.
In paragraph [0035], line 12, after “close” insert --- to ---.
In paragraph [0039], line 3, change each occurrence of “computer 500” to --- computing system 500 ---.
Appropriate correction is required.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  
Claim 12, line 2, change “cause” to --- causes ---.
Claim 14, line 2, change “heat radiating pattern” to --- input heat radiating pattern ---.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 13, lines 2-3, “the plurality of heat generating segments” lacks proper antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 claims “a printing blanket at the printing blanket location” at lines 1-2. Claim 6 claims “a printing blanket placed at the printing blanket location” at line 3.  Consequently, it is unclear how the limitation of claim 10 further limits claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ishigaya et al (US 2017/0248879 A1).  Regarding claim 1, with reference to Figure 6, Ishigaya et al disclose a heat source (i.e., halogen heater 23b) for radiating heat onto an intermediate printing material transfer element of a printing apparatus, the heat source including: a plurality of heat generating segments disposed along an axis, the plurality of heat generating segments including a first heat generating segment (i.e., leftmost heat generating portion h2), a second heat generating segment (i.e. peripheral portion h0; dense coil portion 53) and a third heat generating segment(i.e., rightmost heat generating portion h2), wherein the second heat generating element is disposed between the first heat generating segment and the third heat generating segment, the second heat generating segment having a length shorter than a length of the first heat generating segment and shorter than a length of the third heat generating segment .  Regarding claim 2, Ishigaya et al disclose the heat source includes a filament (i.e., filament 51 serving as a heat generator), wherein the plurality of heat generating segments are coiled segments of the filament (See Figure 6). Regarding claim 3, Ishigaya et al disclose the heat source includes a filament (i.e., filament 51) for a halogen bulb (i.e., glass tube 50) (See Figure 6).  Regarding claim 4, .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 6-9 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a printing system including: a printing blanket location; and a heater for radiating heat onto a printing blanket placed at the printing blanket location, wherein the heater includes: a heating element disposed between a first end of the ether and a second end of the heater, wherein the amount of heat generated per unit time varies along the heating element 

Claims 12, 14, and 15 are allowable over the prior art of record because the prior art of record fails to teach or suggest a non-transitory computer-readable storage medium storing instruction that when executed by a processor, cause the processor to perform a method, the method including: (i) receiving data indicating an input heat radiating pattern of a heat source for radiating heat onto an intermediate printing material transfer element; (ii) receiving data indicating a specified distance between the heat source and a heating target; (iii) determining a heat profile at the heating target of heat radiated from the heat source having the input heat radiating pattern from the specified distance; (iv) comparing the determined heat profile to a desired heat profile; (v) determining whether or not the input heat radiating pattern meets a selection criteria on the basis of the comparison of (iv); (vi) selecting the input heat radiating pattern if the input heat radiating pattern meets the selection criteria; and (vii) repeating (i) to (v) if the input heat radiating pattern does not meet the selection criteria.
Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishikawa et al disclose a heat roll fixing unit with uniform heat distribution.
Hase et al, Matsuda et al, and Samei et al each disclose a heater having a plurality of heat generating portions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
July 14, 2021